DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swarup et al. (US 2017/0334067 A1).
	Regarding claim 1, Swarup et al. disclose a robot system comprising: a work apparatus (Fig. 2, element 240 and/or 260) configured to move a work module (Fig. 2, element 260 or 270) relatively to the work apparatus, the work module being configured to (via Fig. 2, element 272) perform work (insertion of shaft 272 into patient 278 during medical procedure; paragraphs 0034, 0038-0044 and 
	Regarding claim 2, Swarup et al. disclose the robot system as applied to claim 1 above, wherein the control circuitry comprises: calculation circuitry configured to calculate the force (force sensor), and interference elimination circuitry configured to, based on the force calculated by the calculation circuitry, make the robot make an interference eliminating motion that makes the work apparatus move in a direction in which the force is canceled (paragraph 0086, 0097 and 0100).
	Regarding claim 3, Swarup et al. disclose the robot system as applied to claim 2 above, wherein the calculation circuitry is configured to calculate the force based on a movement track command to the work apparatus about the work module (paragraph 0097, 0101 and 0105).
	Regarding claim 4, Swarup et al. disclose the robot system as applied to claim 3 above, wherein the control circuitry comprises track command circuitry configured to output the movement track command to the work apparatus, and wherein the track command circuitry is configured to buffer the movement track command and configured to output the movement track command that has been buffered (paragraphs 0077 and 0085).
	Regarding claim 5, Swarup et al. disclose the robot system as applied to claim 2 above, wherein the interference elimination circuitry is configured to, based on a posture of the robot, change a gain used to convert the force into the interference eliminating motion (paragraphs 0101 and 0105).
	Regarding claim 6, Swarup et al. disclose the robot system as applied to claim 2 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a 
	Regarding claim 7, Swarup et al. disclose the robot system as applied to claim 6 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the work apparatus is mounted (via Fig. 2, element 268) on the receiving surface such that a joint axis (Fig. 2, element 254) of the robot closest to the work apparatus is parallel to the first plane (paragraph 0038).
Regarding claim 8, Swarup et al. disclose the robot system as applied to claim 3 above, wherein the interference elimination circuitry is configured to, based on a posture of the robot, change a gain used to convert the force into the interference eliminating motion (paragraphs 0101 and 0105).
Regarding claim 9, Swarup et al. disclose the robot system as applied to claim 4 above, wherein the interference elimination circuitry is configured to, based on a posture of the robot, change a gain used to convert the force into the interference eliminating motion (paragraphs 0101 and 0105).
	Regarding claim 10, Swarup et al. disclose the robot system as applied to claim 3 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a driving member configured to drive the horizontal link mechanism (paragraph 0038-0039, 0101), and wherein the calculation circuitry is configured to calculate the force based on work apparatus information regarding the work module, the horizontal link mechanism and the driving member (paragraphs 0101 and 0105).
Regarding claim 11, Swarup et al. disclose the robot system as applied to claim 4 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a driving member configured to drive the horizontal link mechanism (paragraph 0038-0039, 0101), and wherein the calculation circuitry is configured to calculate the force based on work apparatus information regarding the work module, the horizontal link mechanism and the driving member (paragraphs 0101 and 0105).
Regarding claim 12, Swarup et al. disclose the robot system as applied to claim 5 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a driving member configured to drive the horizontal link mechanism (paragraph 0038-0039, 0101), and wherein the calculation circuitry is configured to calculate the force based on work apparatus information regarding the work module, the horizontal link mechanism and the driving member (paragraphs 0101 and 0105).
Regarding claim 13, Swarup et al. disclose the robot system as applied to claim 8 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a driving member configured to drive the horizontal link mechanism (paragraph 0038-0039, 0101), and wherein the calculation circuitry is configured to calculate the force based on work apparatus information regarding the work module, the horizontal link mechanism and the driving member (paragraphs 0101 and 0105).
Regarding claim 14, Swarup et al. disclose the robot system as applied to claim 9 above, wherein the work apparatus comprises: a horizontal link mechanism (Fig. 2, elements 240, 242, 252, 254 and 262) configured to support the work module and configured to make a representative point (Fig. 2, element 276) of the work module move along a first plane (paragraph 0034, 0037-0039, 0076), and a driving member configured to drive the horizontal link mechanism (paragraph 0038-0039, 0101), and wherein the calculation circuitry is configured to calculate the force based on work apparatus information regarding the work module, the horizontal link mechanism and the driving member (paragraphs 0101 and 0105).
	Regarding claim 15, Swarup et al. disclose the robot system as applied to claim 10 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the work apparatus is mounted (via Fig. 2, element 268) on the receiving surface such that a joint axis (Fig. 2, element 254) of the robot closest to the work apparatus is parallel to the first plane (paragraph 0038).
	Regarding claim 16, Swarup et al. disclose the robot system as applied to claim 11 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the work apparatus is mounted (via Fig. 2, element 268) on the receiving surface such that a joint axis (Fig. 2, element 254) of the robot closest to the work apparatus is parallel to the first plane (paragraph 0038).
	Regarding claim 17, Swarup et al. disclose the robot system as applied to claim 12 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the 
	Regarding claim 18, Swarup et al. disclose the robot system as applied to claim 13 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the work apparatus is mounted (via Fig. 2, element 268) on the receiving surface such that a joint axis (Fig. 2, element 254) of the robot closest to the work apparatus is parallel to the first plane (paragraph 0038).
	Regarding claim 19, Swarup et al. disclose the robot system as applied to claim 14 above, wherein the robot comprises a vertical multi-articular robot comprising an arm (Fig. 2, elements 260, 264, 266) that has a receiving surface for the work apparatus at a leading end portion of the arm (instrument carriage 268 is mounted to distal end of arm 260; paragraph 0036-0039), and wherein the work apparatus is mounted (via Fig. 2, element 268) on the receiving surface such that a joint axis (Fig. 2, element 254) of the robot closest to the work apparatus is parallel to the first plane (paragraph 0038).
	Regarding claim 20, Swarup et al. disclose the robot system as applied to claim 1 above, wherein the control circuitry is configured to control the robot to move (Fig. 5, step 560) so as to cancel the force (paragraph 0029, 0079, 0086, 0092-0097 and 0100-0109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664